DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art reference of record, Wessendorf (US 7,183,868) teaches a crystal oscillator circuit (figure 2) connected to a crystal resonator (Y1) for oscillating based on an oscillation of the crystal resonator, the crystal oscillator circuit comprising: 
an amplifying unit (12-16, R2) that includes inverters of odd-numbered (3) stages connected in cascade, the amplifying unit having an input side (In) connected to one end of the crystal resonator and an output side (Out) connected to another end of the crystal resonator; and
a first feedback resistor (R1) connected between the one end and the other end of the crystal resonator (Y1) in parallel to the amplifying unit (12-16, R2), wherein 
the amplifying unit (12-16, R2) includes:
an inverter (12) at an input stage having an input terminal connected to the one end of the crystal resonator (Y1); 
an inverter (16) at an output stage having an output terminal connected to the other end of the crystal resonator (Y1); and 
a linear amplifier (14, R2) connected between an output terminal of the inverter (12) at the input stage and an input terminal of the inverter (16) at the output stage, the linear amplifier (14, R2) including at least one inverter (14) and a second feedback resistor (R2) which is connected in parallel to the at least one inverter (14).
Wessendorf fails to teach “wherein the linear amplifier has a conductance with a magnitude larger than a conductance of the inverter at the input stage and equal to or less than a conductance of the inverter at the output stage”, as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        July 16, 2022